      CASE 0:18-cv-03069-MJD-ECW Document 32 Filed 06/25/20 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA



 Daniel E. S.,
                                                          Case No. 18-cv-3069 MJD/ECW
                  Plaintiff,

 v.                                                              ORDER

 Andrew Saul,
 Commissioner of Social Security

                  Defendant.



       Based upon the Report and Recommendation by United States Magistrate Judge

Elizabeth Cowan Wright dated June 1, 2020, all the files and records, and no objections

having been filed to said Report and Recommendation,

       IT IS HEREBY ORDERED that

       1.        Plaintiff’s Counsel’s Motion for Attorney Fees Under the Equal Access to

Justice Act (Dkt. 24) is GRANTED and Plaintiff is AWARDED $3,675.00 for

reasonable attorney’s fees under the EAJA.

       2.        In accordance with the EAJA and Astrue v. Ratliff, 560 U.S. 586 (2010), the

EAJA award is payable to Plaintiff as the litigant and subject to offset to satisfy any pre-

existing debts that the litigant may owe to the United States.



DATED: June 25, 2020                               s/ Michael J. Davis
                                                   MICHAEL J. DAVIS
                                                   United States District Judge
